DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and RCE filed July 01, 2022. Claims 1-10,21-30 are pending.  Claims 11-20, non-elected without traverse, were cancelled.  

Election/Restrictions
Newly submitted claims 21-30 are directed to an invention that is distinct and species from the invention originally elected and claimed original product claim(s) 1-10 of Group Ia for reasons as in the restriction mailed July 02, 2021 and the following reasons:  Group Ib: Claims 21-26 are drawn to a semiconductor device as shown in Figures 9-10, classified in CPC H01L 27/0924, the semiconductor device as in claim 8 and claim 21 at least comprising a first power rail, a second power rail, a first PMOS transistor, a second PMOS transistor including a second gate , where the second gate is connected to the first power rail, a first NMOS transistor, a tie-off PMOS transistor, a second NMOS transistor including the second gate, and a tie-off NMOS transistor, wherein the second gate is connected to the second power rail. Group Ic: Claims 27-30 are drawn to a method, classified in CPC HO01L21/823821, at least comprising forming a first active including a first threshold voltage (VT) region and a second VT region; forming a first transistor including the first VT region and a first gate; forming a second transistor including the second VT region and a second gate; and forming a tie-off transistor positioned at the boundary and a third gate extending over the boundary in a second direction; and connecting the third gate to a power rail to maintain the tie-off transistor in an off state. 
	The inventions are distinct, each from the other because of the following reasons:
	Inventions Ia/Ib and Ic, as above grouped, are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (M.P.E.P. § 806.05(f)).  Unpatentability of the group Ia/Ib invention would not necessarily imply unpatentability of the group II invention.  In the instant case, the device of the group I invention may be made by process material different than those/that of the group II invention; for example, forming a first transistor and a first gate contacting the first active area and then ion implanting to forma first threshold voltage (VT) region in the first active areas; or forming a tie-off transistor and connecting a third gate to a power rail then forming the first transistor and a first gate on a first active area.

 Since applicant has received an action on the merits for the originally presented invention of subject matter of Group I, product claims 1-10, this invention has been constructively elected by original presentation and examination for prosecution on the merits.  
Accordingly, claims 21-30 of Group Ib and Group Ic are constructively withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
 
	*** Applicant remarked (at 7/01/2022 remark page 10) that “…New claim 27 includes limitations similar to those recited in claim 1 expressed in terms of a method…”.
	However, it is noted that process new claims 27-30 do not include at least limitations similar to those recited in claim 1.  For example, new claim 27 does not recite “…defining a second VT different than the first VT…”

Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (2016/0078164).
Re-claim 1,  Hsieh teaches (at Figs 1A-1C;2-5 paragraphs 15-62) an integrated circuit device, comprising: a first power rail 162,164 (Figs 1A-1B; para 16); a first active area (102,104 in Fig 1A, para 19,25; 106,108 in Fig 1B, para 25) extending in a first direction, the first active area including a first region defining a first threshold voltage (VT) and a second region defining a second VT different than the first VT (paragraphs 1,54,27,31,55-61 for disclosing the transistors having different threshold voltages; Figs 5A-5B, 3A-5B), the first and second regions defining a boundary therebetween (as shown in Fig 1A, the boundary is located at a middle of gate layout pattern 125); a plurality of gates 121,123,125,127,129 (Figs 1A-1B, para 20) contacting the first active area and extending in a second direction perpendicular to the first direction (as shown in Figs 1A-1B); a first transistor including the first region of the first active area and a first one (e.g. 123) of the gates 121-129 (Fig 1A, para 21 for  p-type transistor located at top and left in Figs 1A-1B; cell 172) with source 132 and drain 136 and/or n-type transistor located at bottom and left in Figs 1A-1B; cell 172) with source 134 and drain 136), the first transistor having the first threshold voltage (VT); a second transistor including the second region of the first active area and a second one (e.g. 127) of the gates 121-129 (Fig 1A, para 22 for p-type transistor located at top and right in Figs 1A-1B; cell 174; and/or n-type transistor located at bottom and right in Figs 1A-1B, cell 174), the second transistor having the second VT different than the first VT (paragraphs 1,54,27,31,55-61 for disclosing the transistors having different threshold voltages; Figs5A-5B, 3A-5B); and a tie-off transistor 182,184 (Figs 1A-1B, para 23-24,27) positioned at the boundary of the first region and the second region such that the first transistor is on a first side of the boundary in the first direction and the second transistor is on a second side of the boundary in the first direction, the tie-off transistor including the first active area (102,104 in Fig 1A, para 19,25; 106,108 in Fig 1B, para 25) and a third one (e.g. 125) of the gates 121,123,125,127,129 (Figs 1A-1B, para 20), wherein the third gate 125 is position over the boundary (as shown in Fig 1A, the third gate 125 is positioned at the boundary) and is connected to the first power rail (162 or 164; Figs 1A-1B; paragraph 23,18). 
Re-claim 2, wherein the third gate 125 (Figs 1A-1B, para 23,18-19) is connected to the first power rail by a first conductive via 150 (as shown in Figs 1A,1B, para 16).   	Re-claim 3, wherein the first active area includes a fin 106 (Fig 1B, para 25). 
Re-claim 4, wherein the tie-off transistor 182 is a PMOS transistor 182 (Figs 1A-1B, para 23-24,27), and where the first power rail is a VDD power rail (paragraph 18 for Vdd as a power supply voltage). 
Re-claim 5, wherein the tie-off transistor 184 is an NMOS transistor 184 (Figs 1A-1B, para 23-24,27), and where the first power rail is a VSS power rail (paragraph 18 for Vss as a ground reference voltage).
Re-claim 6, wherein the first and second transistors are PMOS transistors (Figs 1A-1B, paragraph 21-22 for P-type transistors located on the top side). 
Re-claim 7, wherein the first and second transistors are NMOS transistors (Figs 1A-1B, paragraph 21-22 for N-type transistors located at the bottom side). 
Re-claim 8, wherein the plurality of gates (121-129, Figs 1A-1B, para 20) are poly gates (paragraph 61 for gate structures of polysilicon), the integrated circuit device further comprising: a VSS power rail 164 (para 18 for Vss as a ground reference voltage; Figs 1A-1B); a second active area (104 in Fig 1A, para 19,25; 108 in Fig 1B, para 25) extending in a first direction, wherein the plurality of poly gates 121-129 contact the second active area 104,108 (Figs 1A-1B); a first NMOS transistor (Figs 1A-1B, paragraph 21-22 for N-type transistors located at the bottom side) including the second active area 104,108 and the first poly gate 123, the first NMOS transistor having the first VT; a second NMOS transistor including the second active area 104,106 and the second poly gate 127, the second NMOS transistor having the second VT; and an NMOS tie-off transistor 184 (Figs 1A-1B, para 23) positioned between the first NMOS transistor and the second NMOS transistor, the NMOS tie-off transistor 184 including the first active area 102,106 and the third poly gate 125, wherein the third poly gate 125 is connected to the VSS power rail 164 (Figs 1A-1B, para 18-19), and wherein the third poly gate 125 includes a cut poly 166 (Figs 1A-1B, par 16) between the first and second active areas.  
Re-claim 9, wherein the third poly gate 125 (Figs 1A-1B) is connected to the VSS power rail 164 by a second conductive via 150 (as shown in Figs 1A,1B, para 16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2016/0078164) taken with Chen (2019/0237542).
Hsieh teaches (at Figs 1A-1C;2-5 paragraphs 15-62) the integrated circuit device, as applied to claims 1-9 above and fully repeated herein, Re-claims 9-10, wherein the third poly gate 125 (Figs 1A-1B) is connected to the VSS power rail 164 by a second conductive via 150 (as shown in Figs 1A,1B, para 16). 
Re-claim 10, Hsieh already teaches the third poly gate 125 connected to the VSS power rail 164 by a second conductive via 150, but lacks connecting the gate to the VSS power rail by a metal layer and a third conductive via.
However, Chen teaches (at Fig 4A, para 70-77; Fig 3A; paragraphs 54-59,63-67; Figs 5A-6A, para 78-95;) the third tie-off gate (e.g. 440 in Fig 4A, gate 440 (at the right-hand side figure) connected to the power rail 450, paragraphs 75-76; Fig 3A for gates 312,316 connected to the power rail 335 (para 57,77 for VSS rail or VDD rail) by a metal layer (445 in Fig 4A; 322 in Fig 3A) and a third conductive via (e.g. 442 in Fig 4A, para 75-76; 324,326 in Fig 3A, paragraphs 58-59).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit device of Hsieh by connecting the third poly gate to the VSS power rail by the metal layer and the third conductive via, as taught by Chen.  This is because of the desirability to connect the gate to the VSS power rail via the metal layer and the self-aligned gate contacts formed above the gate, and making formation of the gate contact significantly more tolerant of gate contact patterning misalignment, wherein the metal layer can be employed as a metal interconnect for electrically coupling to other element of the integrated circuit device.


Response to Amendment  
Applicant's Amendment filed July 01, 2022 and remarks thereof with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.

Regarding Hsieh (2016/0078164):  Applicant remarked (at 07/01/2022 remark page 9  ) that 
…the tie-off transistor of claim 1 has its gate positioned over the boundary between the first and second VT regions…

	In response, this is noted and found unconvincing.  Contrary to Applicant’s above remarks, Hsieh clearly anticipatively teaches the invention as claimed. 
As can be seen, Hsieh teaches the same active area (102,104 in Fig 1A, para 19,25; 106,108 in Fig 1B, para 25) extending in a first direction, the first active area including a first region defining a first threshold voltage (VT) and a second region defining a second VT different than the first VT (paragraphs 1,54,27,31,55-61 for disclosing the transistors having different threshold voltages).  The tie-off transistor 182 has its gate (i.e. the third gate as claim in claim 1) is  positioned over the boundary between the first and second VT regions.
Indeed, for example, Hsieh clearly disclosed at paragraph 1 that 
…an IC includes transistors having different threshold voltages…the transistors in the cells along a critical speed path of the IC having lower threshold voltage than those in the cells along a non-critical speed path of the IC…

As can be seen in Fig 1A of Hsieh, the third gate 125 of the tie-off transistor is positioned at the boundary between the first and second active areas.
Accordingly, Hsieh teaches the claimed invention in that these transistors including the first transistor including the first region having the first threshold voltage and the second transistor including the second region having the second threshold voltage different that the first threshold voltage.  For a product claims, the transistors as disclosed by Hsieh have different threshold voltage albeit by a threshold voltage tuning process.

Applicant further remarked that “…Hsieh teaches the tie-off transistor 182 having a different VT that the other transistors.  To this end, Hsieh teaches providing a layout pattern 192 to increase the VT of the dummy transistor 182…”
	In response, this is noted and found unconvincing.  The transistor 182 with its gate 125 is still positioned at the boundary, as recited in claim 1, regardless of the pattern 192.   Claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)


Regarding Rejoinder:  All claims directed to a nonelected process invention must include all the limitations of an allowable claim for that process invention to be rejoined.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Additionally, in order for rejoinder to occur, applicant is advised that the process non-elected claim (e.g. claim 18) should be also amended during prosecution to require all of the limitations of the claim (e.g. claim 1) which was as elected and amended.  Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822